     Case 6:18-cr-00016-RWS-KNM Document 518 Filed 10/21/20 Page 1 of 2 PageID #: 5149

       DATE:          October 21, 2020                              CASE NO.:                                    USA V.
   LOCATION:          Texarkana
      JUDGE:          Robert W. Schroeder III
                                                                   6:18cr16                               HEON JONG YOO
  DEP CLERK:                                                 Counsel for Government:                      Counsel for Defendant:
                      Betty Schroeder
   REPORTER:          Kate McAlpine                                Frank Coan                                    Pro Se
       USPO:          Natalie Estrada
INTERPRETER:          n/a
SENTENCING HEARING HELD                                 BEGIN: 10:05 a.m. ADJOURN: 10:59 a.m. TOTAL TIME:                  mins.
PRESENTENCE               Objections and
                      ✔   Court Ruling
                                              RESENTENCED DUE TO THE RULING FROM THE COURT OF APPEALS;
REPORT:                                       REVERSED CONVICTION AS TO COUNT 8.
  Adopted in              PSR CHANGED         COURT OVERRULES DEFENDANT'S OBJECTIONS; ADOPTS
  Its Entirety            AS FOLLOWS:         RESENTENCING MEMORANDUM FROM PROBATION
PLEA                      ACCEPTED               REJECTED
AGREEMENT:
                          Plea Agreement (and Factual Basis, Stipulation, Elements if sealed) UNSEALED pursuant to Local Rule CR-49.
                          NONE                Victims
CRIME                 ✔                       Addressed
VICTIMS:                                      the Court:

MOTIONS:                  Govt’s Motion:        GRANTED            DENIED
                          Dft’s Motion:         GRANTED            DENIED
                          Other:
✔ None

ALLOCUTION:                     ✔   Dft DID allocute          Dft DID NOT allocate

 IMPOSITION OF SENTENCE:
                                  Consecutive or                                                                        SPECIAL
             CUSTODY                                                                 FINE                RESTITUTION    ASSESSMENT
COUNT                             Concurrent w/
 1s-7s           41months         all to be served concurrently                                                         $700.00

                                                                                            Interest         Interest
                                                                                            Waived           Waived

 BOP RECOMMENDATIONS:
DESIGNATION:                                              Substance Abuse Treatment              ✔     Mental Health Treatment
                                                          Sex Offender Treatment                       Financial Responsibility
                                                          Other:                                       NONE
 SUPERVISION:
                  3   YEARS                           ✔ Mandatory and Special Conditions as set forth in Presentence
                                                          Report
       SUPERVISED RELEASE                                 No Term of Supervision
Other
Conditions

     Dft advised of right to APPEAL & Court                        REMAINING COUNTS:          NONE
 ✔   Appointed Counsel                                              ✔ Govt moved to dismiss. Court granted.
FORFEITURE: firearms and ammunition

 CUSTODY:
DEFENDANT REMANDED TO UNITED STATES MARSHAL
 Case 6:18-cr-00016-RWS-KNM Document 518 Filed 10/21/20 Page 2 of 2 PageID #: 5150



ADDITIONAL PROCEEDINGS:
